The judgment of the Supreme Court was entered,
Per Curiam. —
The first and second errors assigned are not material, and have not been insisted on. The material and only material question in the case is, whether the defendant below having relied in his action of crim. con. upon the ten notes given in favor of Mrs. Ainsworth as a settlement of plaintiff’s claim, and having filed a plea of accord and satisfaction in that case setting up these notes as received in full payment and satisfaction, wasestopped thereby from taking defence in this case that they were given under coercion, and were invalid. The rule is nemo allegans contraria audiendus est. We are of opinion on the whole evidence that the direction of the learned judge below to the jury to find a verdict for the plaintiff was right.
Judgment affirmed.